office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 -------------------- preno-104948-08 uilc date february to lynne m morrison team lead program evaluation support eitc office electronic_tax_administration refundable credits wage investment from donna welsh senior technician reviewer branch office of associate chief_counsel income_tax accounting subject tax benefits for member of household this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent i background sec_151 allows a taxpayer to claim an exemption deduction for the taxpayer’s dependents sec_152 provides in general that the term dependent means a qualifying_child or a qualifying_relative sec_152 provides that a qualifying_child means with respect to any taxpayer an individual who bears a certain relationship to the taxpayer has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meets certain age requirements and who has not provided more than half of his or her own support sec_152 provides that the term qualifying_relative means with respect to any taxpayer an individual who bears a certain relationship to the taxpayer as described in sec_152 whose gross_income for the year is less than the exemption_amount who derives more than half of his or her support from the taxpayer and preno-104948-08 who is not a qualifying_child of any other taxpayer sec_152 through g provide types of familial relationships eg child parent sibling niece nephew etc that satisfy the relationship requirement sec_152 provides an additional non-familial relationship for a member of the taxpayer’s household notice_2008_5 2008_2_irb_256 provides guidance on individuals who may be a qualifying_relative of a taxpayer under sec_152 specifically the notice clarifies that solely for purposes of sec_152 an individual is not a qualifying_child of any other taxpayer if the individual’s parent or other person with respect to whom the individual is defined as a qualifying_child is not required by sec_6012 to file an income_tax return and i does not file an income_tax return or ii files an income_tax return solely to obtain a refund of withheld income taxes the notice clarifies that a taxpayer may claim a dependency_exemption deduction for an unrelated child of an unrelated individual who lived with the taxpayer as a member of the taxpayer’s household for the entire year you have asked whether a taxpayer may claim other family tax law benefits based on a member of the taxpayer’s household who is a qualifying_relative including the earned_income_credit head_of_household filing_status the child_tax_credit and the child_and_dependent_care_credit whether a taxpayer may claim these family tax law benefits depends on the relationship of the taxpayer to the individual ii law and analysis a sec_32 - earned_income_credit sec_32 provides that in the case of an eligible_individual there shall be allowed as a credit against the tax imposed by this subtitle a an amount equal to the credit percentage of so much of the taxpayer’s earned_income for the taxable_year as does not exceed the earned_income amount sec_32 provides that in general the term eligible_individual means i any individual who has a qualifying_child for the taxable_year or ii any other individual who does not have a qualifying_child for the taxable_year if certain requirements are met such as age residency and that the individual is not a dependent of someone else conclusion a taxpayer who may claim an individual as his or her qualifying_relative under notice_2008_5 may not use that individual for purposes of claiming the earned_income_credit because the credit requires that the dependent be a qualifying_child not a qualifying_relative of the taxpayer b sec_2 - head_of_household filing_status preno-104948-08 sec_2 provides that for purposes of subtitle a an individual shall be considered a head of a household if and only if such individual is not married at the close of his taxable_year is not a surviving_spouse and either maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household i a qualifying_child of the individual or ii any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction under sec_151 for the taxable_year or maintains a household which constitutes for such taxable_year the principal_place_of_abode of the father or mother of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such father or mother under sec_151 sec_2 limits the applicability of sec_2 and provides that a taxpayer shall not be considered a head of a household if at any time during the taxable_year he is a non-resident alien or by reason of an individual who would not be a dependent for the taxable_year but for i sec_152 or ii sec_152 relating to multiple support agreements conclusion a taxpayer who may claim an individual as his or her qualifying_relative under notice_2008_5 because that individual was a member of the taxpayer’s household but who does not have a specified familial relationship to the individual may not claim head_of_household filing_status c sec_24 - child_tax_credit sec_24 provides that there shall be allowed as a credit against the tax imposed by this chapter for the taxable_year with respect to each qualifying_child of the taxpayer an amount equal to dollar_figure conclusion a taxpayer who may claim an individual as his or her qualifying_relative under notice_2008_5 may not use that individual for purposes of claiming the child_tax_credit because the credit requires that the dependent be a qualifying_child not a qualifying_relative of the taxpayer d sec_21 - dependent_care_credit sec_21 provides that in the case of an individual for which there are or more qualifying individuals as defined in subsection b with respect to such individual there shall be allowed as a credit against the tax_imposed_by_chapter_1 an amount equal to the applicable_percentage of the employment-related_expenses paid_by such individual during the taxable_year preno-104948-08 sec_21 provides that the term qualifying_individual means a dependent of the taxpayer as defined in sec_152 who as not attained age a dependent of the taxpayer as defined in sec_152 determined without regard to subsections b b and d b who is physically or mentally incapable of caring for himself or herself and who has the same principal_place_of_abode as the taxpayer for more than half of the year or the spouse of the taxpayer if the spouse is physically or mentally incapable of caring for himself or herself and who has the same principal_place_of_abode as the taxpayer for more than half of the taxable_year conclusion sec_152 provides that a dependent is a qualifying_child therefore the dependent_care_credit is limited to taxpayers with one or more qualifying children under the age of a taxpayer who may claim an individual as his or her qualifying_relative may not claim the dependent_care_credit unless that qualifying_relative is physically or mentally disabled please call if you have any further questions
